DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  THE WATERVIEW TOWERS CONDOMINIUM ASSOCIATION, INC.,
                      Appellant,

                                     v.

                       LEISURE RESORTS, LLC,
                              Appellee.

                               No. 4D17-3613

                               [June 21, 2018]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge; L.T. Case No.
50-2014-CA-014856-AXXX-MB.

   Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, for appellant.

   Dean A. Morande, Joseph Ianno, Jr. and Henry S. Wulf of Carlton
Fields Jorden Burt, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.